Evans, J.
*2241 Divorce-inhuman^ treatment. *223I. Plaintiff and defendant were married in Indiana Júly 30, 1906. The plaintiff was sixty-eight years old and the defendant two years older. They were married “at his mother’s house.” After marriage they *224came to the home of the defendant in Iowa and lived hap-pity f°r a l^tle- more than two years. After that time friction arose which resulted in a separation. The charge of cruel and inhuman treatment which is made against the defendant is based largely- upon various accusations made by him against his wife which seriously affected her character. It is urged by counsel that they were trivial -in their nature, and that they could not properly be made the basis of a decree of divorce. We have read the record with care, and we reach the conclusion that the trial court was quite justified in holding that the conduct of the defendant warranted a decree to the plaintiff. That he accused her both in terms and by innuendo of most reprehensible conduct is without serious dispute in the testimony. There is no attempt at justification of such accusations. It would be quite incredible that there could be justification for them. The most charitable view that could be taken of them is that the defendant became possessed of hallucination on the subject, and we can not avoid strong impressions along that line. This defense, however, is not urged in his behalf, and we would not be justified in considering it. The final altercation between the parties resulted in physical violence from which, however, no serious results followed. We are satisfied from the evidence that the accusations made by the defendant have seriously affected the plaintiff as to her nervous condition and health, and that a continuance of them would literally endanger her life. The trial court therefore properly rendered a decree of divorce.
2 Same: alimony: attomey’s fees. II. The trial court fixed the .alimony of the plaintiff at $3,000 and attorney’s fees in the sum of $500. Temporary alimony had previously been allowed in the sum $100. Complaint is made that these aliowanees are excessive.. The defendant is worth some $21,000 to $25,000, but he has a family by a former marriage. These are now grown up, but they *225helped to acquire the property and, of course, are entitled to consideration. We think, however, that the sum allowed to the plaintiff under all the circumstances was not excessive. Our most serious doubt arises over the $500 attorney’s fees. The case is a simple one both as to the law and the facts, and we would have been better satisfied with a more moderate allowance for attorney’s fees. As against this, plaintiff’s counsel ask that an additional allowance be made to them for services in this court. We are satisfied that the sum of $500 is a liberal compensation for attorney’s fees in both courts. We conclude, therefore, to affirm the decree without the allowance of any additional attorney’s fees to plaintiff’s counsel. Affirmed.